DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pp. 2-5, filed 10-21-2020, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of York et. al (US 8,387,399).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York et. al (US 8,387,399).
With respect to claim 1 York discloses a heating device comprising: a combustion chamber [reference character 28 in Fig. 2]; a housing [see annotated Fig. 2, below] in fluid communication with the combustion chamber; a burner [reference characters 104 and 108 in Fig. 4] disposed in the housing; a blower assembly [reference character 12 in Fig. 1] connected to the housing for directing air into the interior of the housing; a valve assembly connected to the housing for controlling a flow of fuel into the burner [see column 7 lines 16-20, where the change in the fuel flow rate of a gaseous fuel implies the presence of a valve]; and a control unit [reference character 120 in Fig. 2] configured to control the valve assembly in dependence upon a color profile of a surface of the burner [column 6 lines 5-17 and column 7 lines 8-21].
With respect to claim 2 York discloses an optical color sensor [reference character 110 in Fig. 2] configured to acquire information relating to said color profile of said surface of said burner.
	With respect to claim 3 York discloses that said burner includes at least one burner plate [reference character 108 in Fig. 4] for facilitating the mixture of air and fuel to be combusted in the combustion chamber; and said surface is a surface of said at least one burner plate.
	With respect to claim 4 York discloses that the control unit is configured to compare said color profile of said surface of said burner with a target color profile [a “standard image”, column  5 lines 54-56] of said surface of said burner [column 7 lines 8-22].
	With respect to claim 5 York discloses that said target color profile corresponds to a temperature of said surface of said burner during optimal combustion [see column 5 lines 54-60 and column 6 lines 31-44].
	With respect to claim 6 York does not explicitly disclose that said color profile is an average color profile across an area of said surface of said burner. However, a person having ordinary skill in the art would recognize that all photographs and video frames have an associated exposure time. Since light strikes continuously for the duration of the exposure period all images are averaged over the exposure time.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York et. al (US 8,387,399).
With respect to claim 7 York discloses a method of controlling a gas burner, comprising the steps of: determining a target color profile [a “standard image”, column 5 lines 54-56]of a burner surface, said target color profile corresponding to a target temperature [see column 5 lines 54-60 and column 6 lines 31-44] of said burner surface during combustion; determining an actual color profile of said burner surface; and adjusting an amount of fuel provided to said burner in dependence upon said actual color profile [column 6 lines 5-17 and column 7 lines 8-21].
With respect to claim 8 York discloses said actual color profile is determined and updated in real time. Note that column 5 lines 21-23 discloses that the viewing device may be a camcorder, which is understood to record video in real time.
With respect to claim 9 York does not explicitly disclose that said color profile is an average color profile across an area of said surface of said burner. However, a person having ordinary skill in the art would recognize that all photographs and video frames have an associated exposure time. Since light strikes continuously for the duration of the exposure period all images are averaged over the exposure time.
With respect to claim 10 York discloses that said target color profile includes a target red value and a target violet value [see “infrared and ultraviolet” in column 5 lines 23-26].

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York et. al (US 8,387,399).
With respect to claim 11 York discloses a gas burner system for a heating device, comprising:
a burner [reference characters 104 and 108 in Fig. 4] having at least one burner plate [reference character 108 in Fig. 4] for facilitating the mixture of air and fuel to be combusted in a combustion chamber;
a valve assembly for controlling a flow of fuel to said burner [see column 7 lines 16-20, where the change in the fuel flow rate of a gaseous fuel implies the presence of a valve]; a blower assembly [reference character 12 in Fig. 1] for directing air to said burner;
an optical color sensor [reference character 110 in Fig. 2]  configured to acquire information relating to a color profile of said burner plate; and
a control unit [reference character 120 and 130 in Fig. 2] configured to control said valve assembly in dependence upon said color profile of said burner plate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762